
	
		I
		112th CONGRESS
		1st Session
		H. R. 544
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to
		  permanently extend the period of protections for servicemembers against
		  mortgage foreclosures, and for other purposes.
	
	
		1.Permanent extension of period
			 of protections for servicemembers against mortgage foreclosures
			(a)Extension of
			 protection periodSubsection
			 (c) of section 303 of the Servicemembers Civil Relief Act (50 U.S.C. App. 533)
			 is amended by striking 90 days and inserting 9
			 months.
			(b)Extension of
			 stay of proceedings periodSubsection (b) of such section is amended
			 by striking 90 days and inserting 9
			 months.
			
